       Case 2:18-cv-00862-BAT Document 31 Filed 03/11/19 Page 1 of 6




1
2

3
4

5
6

7                                                                                Hon. Brian A Tsuchida
8

9                                  UNITED STATES DISTRICT COURT
10                              WESTERN DISTRICT OF WASHINGTON
11                                              AT SEATTLE
12                                          )
13   OSCAR LEE OLIVE, IV., an individual    )     Docket No. 2:18-cv-00862-BAT
                                            )
14                  Plaintiff,              )
15          vs.                             )
                                            )
16   HAYLEY MARIE ROBINSON, an              )
     individual,
17                                          ) MOTION TO COMPEL
             and                            )
18
                                            )
     JUSTUS KEPEL, an individual, and Does
19   1-20 inclusive                         )
                                            )
20
                                            )
21                  Defendants.             )
                                            )
22
                                            )
23                                          )
24                              I.     RELEIF REQUESTED

25   COMES NOW Plaintiff, Oscar Lee Olive, IV request that the Court order Defendant Hayley
26   Marie Robinson (“Ms. Robinson”) to produce discovery to Plaintiff the discovery in its entirety.

27
28   Plaintiff’s Request for Motion                - 1! -              Oscar Olive (Plaintiff) Parties
     To Compel                                                         101 N. Ocean Drive Suite 132
                                                                       Hollywood, FL 33019
                                                                       850-319-9023
       Case 2:18-cv-00862-BAT Document 31 Filed 03/11/19 Page 2 of 6



                                   II.     STATEMENT OF FACTS
1
2     1.          On or around June 1, 2016 Plaintiff paid for Defendant Robinson and her

3                boyfriend, Defendant Kepel, to travel to Suitland, Maryland, to work a modeling
4
                 photo shoot pursuant to a written agreement entered into between Plaintiff and
5
                 Robinson in or about May 2016.
6

7     2.          On or around July 3, 2016 Plaintiff, and Defendants Robinson and Kepel, were at
8                Plaintiff's Maryland residence with another model, Klag. While at Plaintiff's house/
9
                 home studio Robinson and Kepel demanded that Plaintiff pay them more money for
10
                 the modeling photo shoot.      Plaintiff declined.   Defendants Robinson and Kepel
11
12               grew angry when Plaintiff informed them, that pursuant to their agreement, all
13               costs, including the costs paid by Plaintiff for the Defendants' airline tickets, would
14
                 be deducted from Robinson's pay.          Defendants Robinson and Kepel stated they
15
16               "would get even" with Plaintiff and cause him personal and financial harm.

17               Defendants demands continued through July 6, 2016.
18
      3.          On or around July 11, 2016, in retaliation for Plaintiff not giving Robinson more
19
                 money, additional professional services and a better contract, Defendant Robinson
20

21               falsely stated on Facebook that Plaintiff had sexually assaulted Klag on the night of

22               July 3, 2016. Defendant Robinson also made false factual statements that Plaintiff
23
                 had engaged in theft, stealing money from the models. Defendants Robinson and
24
                 Kepel knew the statements made against Plaintiff were false as they were present at
25
26               all times during the night of July 3, 2016 and would later admit they knowingly

27               fabricated their statements in injure Plaintiff personally and professionally.
28   Plaintiff’s Request for Motion               - 2! -              Oscar Olive (Plaintiff) Parties
     To Compel                                                        101 N. Ocean Drive Suite 132
                                                                      Hollywood, FL 33019
                                                                      850-319-9023
       Case 2:18-cv-00862-BAT Document 31 Filed 03/11/19 Page 3 of 6



      4.          On or around July 5, 2016 through August 30, 2016 Defendants Robinson and
1
2                Kepel continued their campaign to extort money and/or services and a more

3                lucrative modeling contract from Plaintiff. Defendants stated they were publishing
4
                 the false factual statements against Plaintiff to extort more money, services and a
5
                 new modeling contract.      However, Plaintiff refused to give in to Defendant
6

7                Robinson's demands.

8     5.          During this period, on or about July 5, 2016 through August 2016, Defendant
9
                 Kepel aided and abetted Defendant Robinson by allowing Robinson to use his
10
                 Facebook account as Robinson's account had been shut down by Facebook over her
11
12               postings, to assist Robinson and republishing Robinson's known defamatory

13               postings. Defendant Kepel knew his girlfriend's, Robinson's, statements were false,
14
                 yet Kepel gave substantial assistance and/or encouraged Robinson to engage in
15
                 making false factual statements concerning Plaintiff personally and against him
16

17               professionally.
18                                 III.   DISCOVERY REQUESTS
19
      1.          On January 28, 2019, Plaintiff Olive sent Plaintiff’s First Set of Interrogatories,
20
                 Request for Admissions and Requests for Production via process server to
21
22               Defendant Robinson.
23    2.          On February 26, 2019, Plaintiff Olive sent an email asking Defendant Robinson if
24
                 she will meet the 30 day deadline required by the courts. Plaintiff also asked that a
25
26               emailed response would be sent by 9:00pm (Pacific standard time) February 28,

27               2019.
28   Plaintiff’s Request for Motion              - 3! -             Oscar Olive (Plaintiff) Parties
     To Compel                                                      101 N. Ocean Drive Suite 132
                                                                    Hollywood, FL 33019
                                                                    850-319-9023
       Case 2:18-cv-00862-BAT Document 31 Filed 03/11/19 Page 4 of 6



      3.          On February 27, 2019 at 7:51pm (Pacific standard time) Defendant Robinson
1
2                emailed Plaintiff Olive claiming she was unable to supply the requested discovery

3                requests by the 30 day deadline. Defendant Robinson replied by saying “she
4
                 would have them completed by the following week.
5
      4.          On March 3, 2019 at 11:25am Plaintiff Olive sent an additional email asking when
6

7               the Defendant Robinson would have the First Set of Interrogatories, Admissions and

8               Requests for Production completed as told by her. Defendant Robinson replied by
9
                stating March 8, 2019 they would be completed.
10
      5.          As of March 11, 2019 Plaintiff Olive has received no reply from Defendant
11
12              Robinson regarding the First Set of Interrogatories, Admissions and Requests for

13              Production that were due on March 1, 2019.
14
                                      IV.     ISSUE PRESENTED
15
      1.          Whether the Court should enter an order requiring Defendant to produce
16

17               discovery pursuant to the Interrogatories, Admissions and Requests for Production
18               propounded on Defendants and award terms under FRCP 37(a)(4).
19
                                V.          EVIDENCE RELIED UPON
20
      1.          This Motion is based on the files and records herein and the FRCP 37
21
22               Certification of Oscar Lee Olive IV filed and served herewith. This Motion is based
23               on FRCP 37.
24
                                      VI.      LEGAL ANALYSIS
25
26                Plaintiff Allowed Sufficient Time for Adequate Responses.

27    2.          Discovery rules regarding Interrogatories and Requests for Production are rules
28   Plaintiff’s Request for Motion              - 4! -            Oscar Olive (Plaintiff) Parties
     To Compel                                                     101 N. Ocean Drive Suite 132
                                                                   Hollywood, FL 33019
                                                                   850-319-9023
       Case 2:18-cv-00862-BAT Document 31 Filed 03/11/19 Page 5 of 6



                 generally found under FRCP 37. ―The party upon whom the interrogatories have
1
2                been served shall serve a copy of the answers and objections if any, within 30 days

3                after the service of the interrogatories...ǁ FRCP 37 (emphasis added). Civil Rule 34
4
                 pertaining to Production of Documents includes the same language. Here, 30 days
5
6                after service of the discovery requests on Defendants would have been March 1,

7                2019.
8
      3.           Defendants hold critical information necessary for Plaintiff to prove its case at
9
                 trial, which discovery rules entitle Plaintiff to seek and receive. ―A spirit of
10

11               cooperation and forthrightness during the discovery process is mandatory for the

12               functioning of modern trials.ǁ Johnson v. Mermis, 91 Wn. App. 127, 132, 955 P.2d
13
                 826 (1998). FRCP 37 allows relevant questions to the subject matter involved in the
14
                 action and not just the precise issues framed by the pleadings.
15
16    4.           Parties may not simply ignore or fail to respond to discovery requests—they must

17               answer, object, or seek a protective order. The rules are clear that a party must fully
18
                 answer all interrogatories and all requests for production unless a specific and clear
19
                 objection is made. A party’s failure to comply with document production rules may
20

21               not be excused on grounds that the discovery sought is objectionable.

22    5.           Plaintiff extended the deadline for Defendant to provide discovery. According to
23
                 FRCP 37 and case law, Defendant must cite a specific objection or provide the
24
                 requested documents. Plaintiff continues to await the requested discovery.
25
26               Defendants’ delays obstruct Plaintiff’s discovery process. The Court should grant

27                the Motion to Compel.
28   Plaintiff’s Request for Motion               - 5! -             Oscar Olive (Plaintiff) Parties
     To Compel                                                       101 N. Ocean Drive Suite 132
                                                                     Hollywood, FL 33019
                                                                     850-319-9023
       Case 2:18-cv-00862-BAT Document 31 Filed 03/11/19 Page 6 of 6



                                       VII.   CONCLUSION
1
2     1.          Despite multiple requests, Defendant Robinson failed to produce complete

3                answers to Interrogatories, Admissions and Requests for Production in a timely
4
                 fashion. The Court should grant to Motion to Compel to produce the documents.
5
6

7
8
     Dated: March 11, 2019                              Respectfully submitted,
9
10

11
12

13
                                                By:     _______________________________
14
                                                        Oscar Lee Olive, IV
15
                                                        Plaintiff, In Pro Per
16
                                                        Oscar.L.Olive@gmail.com
17
                                                        (850) 319-9023
18

19
20

21
22

23
24

25
26

27
28   Plaintiff’s Request for Motion            - 6! -              Oscar Olive (Plaintiff) Parties
     To Compel                                                     101 N. Ocean Drive Suite 132
                                                                   Hollywood, FL 33019
                                                                   850-319-9023
